                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

 BRYCE YAKISH,                                        No. 19-CV-120-CJW-KEM

               Plaintiff,                                       ORDER

 vs.

 ROBERT SMITH and STATE OF
 IOWA,
          Defendants.

                                 ___________________________

       This matter is before the Court on defendant Robert Smith’s (“Smith”) Partial
Motion to Dismiss filed on April 14, 2020. (Doc. 15). On April 27, 2020, plaintiff
timely filed a resistance. (Doc. 18). On May 4, 2020, Smith timely filed a reply. (Doc.
21). Neither party requested oral argument. For the following reasons, the Court grants
Smith’s motion.
                            I.      RELEVANT BACKGROUND
       The alleged facts are contained in plaintiff’s Amended Complaint. (Doc. 13, at
1-4). On September 25, 2017, plaintiff was travelling via motorcycle on Interstate 80
from Davenport, Iowa to Cedar Rapids, Iowa. (Id., at 1). Plaintiff exited the interstate
to stop at a convenience store. (Id., at 2). As he entered the driveway of the convenience
store, plaintiff noticed police sirens and lights behind him. (Id.). Plaintiff pulled ahead,
stopped, and got off his motorcycle. (Id.). Smith, an Iowa State Trooper, then allegedly
got out of his police vehicle, pulled out his firearm, aimed it at plaintiff, and pushed
plaintiff backward, causing him to fall over his motorcycle. (Id.). Smith then allegedly
grabbed plaintiff and dragged him away from his motorcycle, placing his knee on
plaintiff’s neck in the process. (Id.). The encounter was captured by Smith’s dashcam.
Plaintiff was charged with eluding and reckless driving by Smith. (Id.). Plaintiff spent
the rest of that night in the Cedar County Jail. (Id., at 3). Plaintiff’s motorcycle was
impounded and allegedly suffered damage. (Id.). Plaintiff also lost his driver’s license
as a result of the arrest and alleges he required chiropractic treatment for his neck. (Id.).
       On September 10, 2019, plaintiff filed a petition and jury demand in the Iowa
District Court for Cedar County against Smith. (Doc. 1-3). Plaintiff sought relief under
Title 18, United States Code, Section 1983 (“Count 1”) and requested punitive damages.
(Id., at 4-5). On October 30, 2019, this case was removed to this Court by Smith. (Doc.
1). On November 27, 2019, Smith filed his answer. (Doc. 6). On March 31, 2020,
plaintiff filed an Amended Complaint which reflected his exhaustion of administrative
requirements, added the State of Iowa as a defendant, and added two causes of action
against both defendants. (Doc. 13). Specifically, plaintiff added a claim for violation of
his rights against unreasonable searches and seizures and rights to privacy, liberty,
property, procedural due process, and substantive due process under Article I, Sections
1, 8, and 9 of the Iowa Constitution (“Count 2”) and a claim for intentional infliction of
emotional distress (“IIED”) (“Count 3”). (Doc. 13). On April 14, 2020, Smith filed
the motion now before the Court along with an amended answer. (Docs. 15 & 16).
                               II.    APPLICABLE LAW
       Federal Rule of Civil Procedure 8(a) provides a complaint must contain “a short
and plain statement of the grounds for the court’s jurisdiction [and] of the claim showing
that the pleader is entitled to relief . . . and a demand for the relief sought.” Federal
Rule of Civil Procedure 12(b)(1) allows dismissal if a moving party shows a claim on its
face fails to establish subject matter jurisdiction. FED. R. CIV. P. 12(b)(1). Federal Rule
of Civil Procedure 12(b)(6) provides a party may assert the defense of failure to state a
claim upon which relief can be granted by motion and “[a] motion asserting [this] defense[
] must be made before pleading if a responsive pleading is allowed.” The movant “bears




                                             2
the burden to demonstrate the ‘plaintiff can prove no set of facts in support of a claim
entitling him to relief.’” Rossley v. Drake Univ., No. 4:17-cv-00058-RGE-SBJ, 2017
WL 7693389, at *2 (S.D. Iowa Dec. 20, 2017) (citation omitted). “While a complaint
attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations,
a plaintiff’s obligation to provide the grounds of his entitlement to relief requires more
than labels and conclusions, and a formulaic recitation of the elements of a cause of action
will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations
and quotation marks omitted). “[T]here is no justification for dismissing a complaint for
insufficiency of statement, except where it appears to a certainty that the plaintiff would
be entitled to no relief under any state of facts which could be proved in support of the
claim.” Leimer v. State Mut. Life Assur. Co. of Worcester, 108 F.2d 302, 306 (8th Cir.
1940).
                                     III.   ANALYSIS
         In his motion, Smith requests the Court dismiss him as a defendant on Counts 2
and 3 of plaintiff’s Amended Complaint. (Doc. 15). Smith argues these claims are
“premised on [his] allegedly wrongful acts” taken while he “was acting within the scope
of his employment as an Iowa State Trooper,” thus requiring dismissal. (Id., at 1).
         The Iowa Tort Claims Act (“ITCA”), contained in Chapter 669 of the Iowa Code,
states a ‘claim’ is defined as including:
         [a]ny claim against an employee of the state [of Iowa] for money only, on
         account of damage to or loss of property or on account of personal injury
         or death, caused by the negligent or wrongful act or omission of any
         employee of the state while acting within the scope of the employee’s office
         or employment.
IOWA CODE § 669.2(3)(b).         This definition encompasses “claims arising under the
Constitution, statutes, or rules of the United States or of any state.”        IOWA CODE
§ 669.21(1). The ITCA provides that after the Attorney General of Iowa (“the AG”)




                                              3
certifies a defendant state employee was acting within the scope of their employment at
the time of the conduct at issue, the matter is “deemed to be an action against the state”
instead of the individual employee. IOWA CODE § 669.5(2)(a).
       A.      Intentional Infliction of Emotional Distress
       As to his IIED claim, plaintiff argues the AG has not yet certified Smith was acting
within the scope of his state employment at the time of the conduct at issue. (Doc. 18,
at 3-4). Thus, plaintiff argues dismissal is inappropriate. Plaintiff concedes that, should
the AG issue such a certification, his IIED claim would be properly dismissed as to Smith.
(Id., at 4).
       Smith’s motion, filed by the AG, repeatedly states Smith was acting within the
scope of his employment during the alleged conduct at issue. (Docs. 15, at 1 & 15-1, at
1, 3-4). Thus, although the AG has not issued a formal certification, the Court deems
this fact admitted for purposes of this litigation. Because plaintiff has no other objection
to dismissal of his IIED claim against Smith, the Court finds dismissal on this issue to be
uncontested.
       Thus, Smith’s Partial Motion to Dismiss is granted on this issue (Doc. 15) and
plaintiff’s claim for IIED in Count 3 of his Amended Complaint (Doc. 13, at 7-8) is
dismissed as to Smith.
       B.      Claims under the Iowa Constitution
       As to his Iowa constitutional claims in Count 2, plaintiff asserts such claims have
“not yet been determined to be encompassed by” the ITCA. (Doc. 18, at 4). Plaintiff
asserts his right to relief on Count 2 arises under the Iowa Constitution, not the ITCA.
(Id.); (citing Godfrey v. Iowa, 898 N.W.2d 844 (Iowa 2017) (holding constitutional
claims asserting discrimination were preempted by the Iowa Civil Rights Act but also
stating “The Iowa constitutional provision regarding due process of law . . . has
traditionally been self-executing without remedial legislation for equitable purposes, and




                                             4
there is no reason to think it is not self-executing for the purposes of damages at law.”));
see also Baldwin v. City of Estherville, 915 N.W.2d 259, 265 (Iowa 2018) (“Last year,
in Godfrey, we held that the State of Iowa and state officials acting in their official
capacities could be sued directly for violation of article I, section 6 . . . and article I,
section 9 . . . , where state law does not provide an adequate compensatory damage
remedy.”). Plaintiff asserts that, in the absence of authority from the Iowa Supreme
Court holding otherwise, he is entitled to assert his Iowa constitutional claims directly
against Smith. (Id., at 5-6). Plaintiff suggests the parties will be better positioned to
assess whether his constitutional claims are encompassed by the ITCA following the Iowa
Supreme Court’s answer to this Court’s certified questions in Wagner v. Iowa, 19-CV-
3007-CJW-KEM (July 29, 2019). (Id., at 7). Plaintiff also raises two peripheral issues.
First, plaintiff notes that, if he were only permitted to proceed against the State of Iowa
on Count 2, he would not be entitled to punitive damages. (Id., at 6). Second, plaintiff
theorizes the State of Iowa may invoke the Eleventh Amendment and seek dismissal of
Count 2 in this Court, thus forcing plaintiff to bring a separate action in state court. (Id.,
at 7).
         The Court declines to adopt plaintiff’s interpretation of the law on this issue. The
ITCA, by its own language, applies to any claim against the State of Iowa for money
damages arising from the wrongful conduct of a state employee acting within the scope
of their employment. IOWA CODE § 669.2(3)(b). This definition encompasses any claims
under any state constitution. IOWA CODE § 669.21(1). Further, the very purpose of the
ITCA is to substitute the State of Iowa as a defendant in the place of individual state
employees. The Court would have to reject the fundamental purpose of the ITCA to
follow plaintiff’s interpretation. Due to the language of the ITCA and its purpose, the
Court need not wait for a decision by the Iowa Supreme Court interpreting what is already
clear; that the ITCA encompasses plaintiff’s state constitutional claims here.




                                              5
      Moreover, the Iowa Supreme Court noted in part that direct claims against state
employees as individuals are proper “where state law does not provide an adequate
compensatory damage remedy.” Baldwin, 915 N.W.2d at 265. The ITCA is an adequate
compensatory damage remedy. That plaintiff will not be able to obtain punitive damages
does not make his compensatory remedy any less adequate. Moreover, that plaintiff may
potentially have to litigate part of his claims in state court does not persuade the Court
that a direct claim against Smith on Count 3 is proper.
      Thus, Smith’s Partial Motion to Dismiss is granted on this issue (Doc. 15) and
plaintiff’s constitutional claims in Count 2 of his Amended Complaint (Doc. 13, at 6-7)
are dismissed as to Smith.
                                 IV.    CONCLUSION
      For these reasons, the Court grants Smith’s Partial Motion to Dismiss. (Doc.
15). As a result, Smith is dismissed as a defendant on Count 2 and Count 3 of plaintiff’s
Amended Complaint. (Doc. 13). Smith remains as a defendant on Count 1.
      IT IS SO ORDERED this 6th day of May, 2020.



                                         ________________________
                                         C.J. Williams
                                         United States District Judge
                                         Northern District of Iowa




                                            6
